 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
 9
10     Gary Scherer,
11
                                              Case: CV 18‐8239‐GW‐AFMx
                Plaintiff,
12
                                              Judgment Re: Plaintiff's Motion for
          v.                                  an Award of Attorneys’ fees and
13
                                              Litigation expenses
       Woodley‐Vanomen Properties;
14
       TMT Wireless, Inc., a California
       Corporation; and Does 1‐10,
15              Defendants
16
17
18
           Following the Court’s ruling on January 16, 2020 the Court grants

19   JUDGMENT in favor of plaintiff Gary Scherer and against defendants
20   Woodley‐Vanomen Properties, and TMT Wireless, Inc., a California
21   Corporation in the amount of $8,714.40 in attorneys’ fees and $2,282.24 in
22
     costs –totaling $10,996.64.
23
24
     Dated: February 5, 2020         ________________________________
25                                   Hon. GEORGE H. WU
26                                   United States District Judge
27
28


                                          1

     Proposed JUDGMENT                                   2:18‐CV‐08239‐GW‐AFM
 1   Presented by:
     Dennis Price, Esq.
 2
     858‐375‐7385
 3   mark@potterhandy.com
 4   Attorney for Plaintiff
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                              2

     Proposed JUDGMENT            2:18‐CV‐08239‐GW‐AFM
